PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/488,251
Filing Date: 14 Apr 2017
Appellant(s): Spears et al.  



__________________
Michael Harlin, Neal, Gerber &Eisenberg LLP
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 28 Feb. 2022.


(1) Grounds of Rejection to be Reviewed on Appeal

The grounds of rejection set forth in the Office action dated 30 Sep. 2021 from which the appeal is taken have been modified by the Advisory Action dated 13 Dec. 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent 7,307,123, published 11 Dec. 2007, hereinafter Johnson).
Regarding claims 1, 2, and 5, Johnson teaches a photocurable composition, comprising a) a photocurable monomer that may be a radically curable monomer; b) reactive particles comprising a crosslinked elastomeric core and a shell of reactive groups on an outer surface of the core; and c) a photoinitiator (Abstract and col. 1, lines 56-65).  The radically curable monomer a) may be chosen to comprise at least one poly(meth)acrylate, such as urethane di(meth)acrylate, polyethyleneoxy di(meth)acrylate, allyl (meth)acrylate, and methyl (meth)acrylate (col. 6, lines 12-20 and 33-47 and Table 1), reading on the urethane acrylate (second part) and monomer (third part) in claims 1 and 5.  The reactive particles b) have an elastomeric core and a reactive groups such as vinyl ester (col. 10, lines 25-29 and 40- 44) and 
The reactive particles are added to the photocurable composition as a mixture of the reactive particles dispersed a reactive liquid medium such as bisphenol A vinyl ester (col. 12, line 41 – col. 13, line 29).  Thus, the reactive particles b) and the radically curable monomer a) are prepared separately and combined to form the photocurable composition.  Johnson also teaches that the photocurable composition may be used as a two-part adhesive composition (col. 16, Iines 16-21), reading on the adhesive composition in claim 1.  Johnson teaches the photocurable composition preferably comprises 5 to 20% of the a) radically curable monomer(s) (col. 10, lines 5-7), and 0.1 to 10 wt% of the c) photoinitiator (col. 13, lines 45-48), such that the remaining required component b) of reactive particles together with the reactive liquid dispersant (core shell vinyl ester resin) may comprise about 70 to 94.9 wt% of the total composition (100 - (10 + 20) to 100 - (5 + 0.1)).
Johnson teaches that his formulation is cured (col. 21, lines 34-57).  
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Johnson teaches the reactive particles have an average particle diameter of 0.01-50 microns (that is 10-50,000 nm) (col. 10, Iines 64-65), overlapping the claimed range of 50-350 nm.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Johnson teaches the photocurable composition comprising 5-20 wt% of the radically curable monomers (col. 10, lines 5-7).
Regarding claim 6, Johnson teaches the composition may comprise bisphenol A vinyl ester resin (col. 12, line 3 – col. 13, line 3), i.e. a vinyl polyester resin.
Regarding claims 8-9, Johnson teaches the photocurable composition further comprising additives such as modifiers, leveling agents, dispersants, pigments, dyes, fillers, and so on (col. 14, lines 18-25).
Regarding claim 10, Johnson does not explicitly disclose that when cured, the composition exhibits a heat deflection temperature and/or an elongation as claimed.  However, since Johnson teaches photocurable compositions including those as claimed, the compositions of Johnson would inherently have the same heat deflection temperature and elongation values as those of the present invention, including the claimed values.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent 7,307,123, published 11 Dec. 2007, hereinafter Johnson) and evidence provided by Waid (US Patent Application 2002/0010274 A1, published 24 Jan. 2002, hereinafter Waid).
Regarding claim 7, Johnson teaches the elements of claim 1, and Johnson teaches the radically curable monomer may be chosen to comprise at least one urethane di(meth)acrylate 
As evidenced by Waid, Ebecryl 230 has a weight average molecular weight of 5000 and Ebecryl 230 has a weight average molecular weight of 1500 (Waid, paragraph 0063), and so the carbamate linkages (H2NCOO, with a molecular mass of about 60) may comprise about 2 to 8 wt% of the di-functional urethane (meth)acrylate (120/5000 to 120/1500).
Johnson discloses the photocurable composition preferably comprises 5 to 20% of the a) radically curable monomer(s) (col. 10, Iines 5-7), and so Johnson discloses amounts such as about 0.1 to about 1.6 wt.% carbamate linkage in the composition.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent 7,307,123, published 11 Dec. 2007, hereinafter Johnson) in view of Hayashi (JP 2016/079263, published 16 May 2016, hereinafter Hayashi).
Regarding claims 11, 14, 17, and 19, Johnson teaches the use of an adhesive coating (col. 16, lines 16-27) comprising core shell vinyl ester resin (Abstract, col. 1, lines 56-65, col. 6, lines 12-20 and 33-47, col. 10, lines 25-29 and 40- 44, and col. 12, line 3 – col. 13 line 3).  Johnson teaches that his formulation is cured (col. 21, lines 34-57).  
Regarding claims 11, 13, 17 and 20, Johnson teaches a photocurable composition, comprising a) a photocurable monomer that may be a radically curable monomer; b) reactive particles comprising a crosslinked elastomeric core and a shell of reactive groups on an outer surface of the core; and c) a photoinitiator (Abstract and col. 1, lines 56-65).  The radically 
The reactive particles are added to the photocurable composition as a mixture of the reactive particles dispersed a reactive liquid medium such as bisphenol A vinyl ester (col. 12, line 41 – col. 13, line 29).  Thus, the reactive particles b) and the radically curable monomer a) are prepared separately and combined to form the photocurable composition.  Johnson also teaches that the photocurable composition may be used as a two-part adhesive composition (col. 16, Iines 16-21), reading on the adhesive composition in claim 1.  Johnson teaches the photocurable composition preferably comprises 5 to 20% of the a) radically curable monomer(s) (col. 10, lines 5-7), and 0.1 to 10 wt% of the c) photoinitiator (col. 13, lines 45-48), such that the remaining required component b) of reactive particles together with the reactive liquid dispersant (core shell vinyl ester resin) may comprise about 70 to 94.9 wt% of the total composition (100 - (10 + 20) to 100 - (5 + 0.1)).
Johnson teaches that his formulation is cured after being deposited on a surface using screen printing (col. 20, line 65 - col. 21, line 57).  

Hayashi teaches attaching an adhesive to a resin layer having a cross-section with an uneven structure, and the adhesive (Item 3 in Figures 1 and 2, reproduced below) fills the uneven structure resulting in the surface of the adhesive layer having an arithmetic mean surface roughness of 5 [Symbol font/0x6D]m or less (Abstract).  

    PNG
    media_image2.png
    320
    1365
    media_image2.png
    Greyscale

While Hayashi teaches that the thickness of the adhesive layer (Item 3) is not particularly limited, but it is often 5 to 100 [Symbol font/0x6D]m (paragraph 0027), Hayashi also teaches that there is no decrease in performance at higher thickness (paragraph 0027).  Similarly, while Hayashi teaches that the thickness of the resin layer is generally 3 to 50 [Symbol font/0x6D]m (paragraph 0024), Hayashi teaches that if the thickness exceeds 50 [Symbol font/0x6D]m, it is disadvantageous in terms of cost and processability of the resin layer (paragraph 0024).  It is the examiner’s position that the thicknesses of the adhesive and resin layers taught by Hayashi are related to the specific goal of Hayashi’s invention related to being able to remove later the adhesive layer from the structure, and it would have been obvious to one of ordinary skill in the art that resin layers with larger surface profiles, including those claimed, can be easily formed and one of ordinary skill in the art would have a reasonable expectation of success in using the technique taught by Hayashi 
Hayashi teaches that the ratio of the thinnest portion to the thickest portion of the adhesive layer (Item 3 in Figures 1 and 2) is preferably 0.2 to 0.8 (paragraph 0028).
Therefore, for a surface profile of 1 mm, the thinnest portion of the adhesive layer would have a thickness of 0.25 mm (0.2/0.8*1) and an average thickness of 0.75 mm ((0.25+1.25)/2).  For a surface profile of 10 mm, the thinnest portion of the adhesive layer would have a thickness of 2.5 mm (0.2/0.8*10) and an average thickness of 7.5 mm ((2.5+12.5)/2).  Therefore, the thickness of the adhesive coating is 0.75 to 7.5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive composition as taught by Johnson to the structured surface as taught by Hayashi.  Hayashi teaches that coating the structure surface with an adhesive results in a smooth surface having an arithmetic mean surface roughness of 5 [Symbol font/0x6D]m or less (Abstract). 
Regarding claims 12 and 18, Johnson in view of Hayashi teaches the elements of claim 11 and 17, and Hayashi teaches the radically curable monomer a) may be chosen to comprise at least one poly(meth)acrylate, such as urethane di(meth)acrylate, polyethyleneoxy di(meth)acrylate, allyl (meth)acrylate, and methyl (meth)acrylate (col. 6, lines 12-20 and 33-47 and Table 1).  Johnson teaches the photocurable composition further comprising additives such as modifiers, leveling agents, dispersants, pigments, dyes, fillers, and so on (col. 14, lines 18-25).
Regarding claims 14 and 19, Johnson in view of Hayashi teaches the elements of claims 11 and 17.

Hayashi teaches the material of the resin layer (Item 2 in Figures 1 and 2) may be any resin that can form and hold an uneven structure, including polyester resin (paragraph 0020).  Although there is no explicit disclosure of polyester terephthalate (PET), it would have been obvious to one of ordinary skill in the art to use any polyester, including PET, as presently claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive composition as taught by Johnson to the structured surface composed of the resins as taught by Hayashi.  Hayashi teaches that coating the structure surface with an adhesive results in a smooth surface having an arithmetic mean surface roughness of 5 [Symbol font/0x6D]m or less (Abstract), and Hayashi teaches the material of the resin layer may be any resin that can form and hold an uneven structure (paragraph 0020). 
Regarding claim 15, Johnson in view of Hayashi teaches the elements of claim 11.
Johnson does not explicitly disclose that when cured the bond strength between the surface and the adhesive coating.  However, since Johnson teaches photocurable compositions, including those as claimed, and Hayashi teaches substrates, including those claimed, the bond strength between the substrate and the adhesive would inherently have the bond strength as that of the present invention, including the claimed values.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent 7,307,123, published 11 Dec. 2007, hereinafter Johnson) in view of Hayashi (JP 2016/079263, published 16 May 2016, hereinafter Hayashi) and evidence provided by Hofmann (“3D printing gets a boost and opportunities with polymer materials”, ACS Macro Letters, 2014, Issue 3, pp. 382-386, published 03 Apr. 2014, hereinafter Hofmann).
Regarding claim 22, Johnson in view of Hayashi teaches the elements of claim 17, and Johnson teaches curing the adhesive composition one layer at a time (col. 16, lines 43-58).  Johnson teaches that his composition can be used in 3D-jetting (col. 16, lines 16-30).
Johnson in view of Hayashi does not explicitly teach that the composition is sprayed and then cured.
As evidenced by Hofmann, a polymer jetting 3D printer involves applying each layer via inkjet heads (spraying) and curing each layer after it is deposited (page 384, 2nd column, 5th paragraph, Figure 3, reproduced below).


    PNG
    media_image3.png
    610
    732
    media_image3.png
    Greyscale


WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent 7,307,123, published 11 Dec. 2007, hereinafter Johnson) in view of Hayashi (JP 2016/079263, published 16 May 2016, hereinafter Hayashi) and evidence provided by Hofmann (“3D printing gets a boost and opportunities with polymer materials”, ACS Macro Letters, 2014, Issue 3, pp. 382-386, published 03 Apr. 2014, hereinafter Hofmann).

(2) Response to Argument

Appellant argues that Johnson never states that its reactive particles comprise 60 to 95% of the total weight of the composition.
It is agreed that there is no explicit disclosure in Johnson of the amount of core-shell vinyl ester resin.  However, Johnson teaches the photocurable composition preferably comprises 5 to 20% of the a) radically curable monomer(s) (col. 10, lines 5-7) and 0.1 to 10 wt% of the c) photoinitiator (col. 13, lines 45-48), such that the remaining required component b) of reactive particles together with the reactive liquid dispersant (corresponding to the claimed core shell vinyl ester resin) may comprise about 70 to 94.9 wt% of the total composition (100 - (10 + 20) to 100 - (5 + 0.1)).

It is the examiner’s position that this description in the appellant’s specification supports the examiner’s inclusion of the reactive liquid dispersant in his calculation for the amount of core shell vinyl ester resin in Johnson’s invention.  Appellant’s claims nor specification disclose the amount of particles in the adhesive composition of the current invention.
Appellant argues that Johnson teaches that the photocurable composition preferably contains 1 to 50 wt.% of reactive particles, more preferably from 1 to 15 wt.%, whereas the Office Action calculates a range of 70 to 94.9 wt.%.
However, as presented above, examiner calculates that Johnson teaches that his reactive particles and reactive liquid dispersant may comprise 70-94.9 wt.% of the total composition, based on Johnson’s description of his formulation and taking account of which components Johnson teaches in his formulation are optional.
Further, as stated in Section 2123 of the MPEP:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for 

It is further noted that the reactive particles b) of Johnson have an elastomeric core and a shell of reactive groups such as vinyl ester (col. 10, lines 25-29 and 40- 44) and are supplied as dispersed in a reactive liquid such as bisphenol A glycidyl ether or vinyl ester (col. 12, line 63 – col. 13 line 3) wherein the particles together with the reactive liquid reads on the core shell vinyl ester resin in claim 1.  That is, based on the calculation above, the photocurable composition of Johnson comprises 70-94.9% reactive particles b) which comprises 1-50% vinyl ester core shell particles dispersed in a reactive liquid wherein it is the entirety of component b), i.e. reactive particles and reactive liquid, in Johnson that corresponds to the claimed core shell vinyl ester resin not just the vinyl ester core shell particles themselves.  Therefore, it is the calculated amount of 70-94.9% (reactive particles and reactive liquid) which reads on the claimed amount of core shell vinyl ester resin. Further, as set forth above, appellant’s 
Appellant argues that examiner’s calculation of the amounts leaves out the amount of the cationically curable monomer taught by Johnson.
However, Johnson teaches that his formulation comprises cationically curable monomer and/or radically curable monomer; therefore, Johnson teaches a formulation without cationically curable monomer.
Appellant argues that all of Johnson’s teaching examples include cationically curable monomers, and Johnson teaches his composition preferably contains more cationically curable monomer (from 15 to 80 wt.% [col. 3, lines 40-42] than radically curable monomer (up to 60 wt.% [col. 10, lines 5-7]).
However, as cited above, Section 2123 of the MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component)
and


Appellant argues that the Office Action erred in selecting the middle range of from 5 to 20 wt.% for the amount of the radically curable monomer, even though Johnson teaches the amount of radically curable monomer may be 60 wt.% or higher, more preferably from 5 to 20 wt.%.
However, examiner used the more preferable range taught by Johnson for the amount of radically curable monomer.
Appellant argues that Nehrenberg does not state that a non preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.
With respect to Nehrenberg, which was only cited in response to appellant’s arguments and was not relied on in the rejections of record, while Nehrenberg may not be the most relevant case law, it is noted, however, as cited above, Section 2123 of the MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.
Appellant argues that examiner’s calculation ignores the presence of additional components taught by Johnson in his formulation.
However, Johnson teaches that all of these components are optional.
Appellant argues that examiner is lumping all the E-Other components taught by Johnson into the core shell vinyl ester resin in order to arrive at the amount of the core shell vinyl ester resin.
However, Johnson teaches that all of the E-Other Components are optional.  The calculated amount of core shell vinyl ester resin is based on the amounts of components taught by Johnson in an embodiment that contains no cationically curable monomer.
Appellant argues that reactive particle size range taught by Johnson (10 – 50,000 nm) is much broader than the claimed range of 50 – 350 nm.
However, the fact remains that the range of Johnson overlaps that presently claimed. Appellant has not shown that their claimed range provides unexpected or surprising results over the range cited by Johnson.  Further, Appellant has not disclosed the size of the reactive particles in their exemplary examples.
Appellant argues that one of ordinary skill in the art would not expect that Johnson’s photocurable composition would be a suitable replacement for Hayashi’s pressure-sensitive adhesive.  Nothing in Johnson indicates that its composition can be peeled off whenever one desires.
However, Hayashi is used as a teaching reference to teach the concept of using a resin to fill in surface contours by applying the resin onto the contoured surface resulting in a coated surface with a surface roughness of 5 [Symbol font/0x6D]m or less (Hayashi, Abstract).  Examiner asserts that one of ordinary skill in the art would recognize that this concept is independent of the additional features of Hayashi’s invention regarding subsequent removal of the adhesive and its asymmetric peelability.
Appellant argues that Hayashi does not teach coating thicknesses of 0.75 to 7.5 mm given that Hayashi teaches the thickness of its adhesive layer is “often about 5 to 100 [Symbol font/0x6D]m” (paragraph 0027).  
However, Hayashi also teaches that there is no decrease in performance at higher thickness (paragraph 0027).  As cited above, only Hayashi’s limitation on thickness is based on the cost of thicker adhesive layers. It is the examiner’s position that the thicknesses of the adhesive and resin layers taught by Hayashi are related to the specific goal of Hayashi’s invention related to being able to remove later the adhesive layer from the structure, and it would have been obvious to one of ordinary skill in the art that resin layers with larger surface profiles, including those claimed, can be easily formed to produce the desired surface characteristics and one of ordinary skill in the art would have a reasonable expectation of success in using the technique taught by Hayashi for obtaining a smooth surface over surfaces with the claimed surface profiles using the composition of Johnson.
Further, appellant has not shown criticality for surface profiles of 1 to 10 mm.
Appellant argues that the rationale for some of the values used in the calculations presented in the Office Action are not explained.
Examiner agrees that he has not cited prior art that specifically teaches substrates with surface profiles of 1 and 10 mm.  Rather, Hayashi teaches that substrates with profiles of about 5 [Symbol font/0x6D]m or greater are amenable to his invention. 
Regarding the calculation of layer thicknesses, examiner used the ratio of thinnest to thickest of 0.2 in the calculations of the adhesive layer thicknesses.  Given a 1 mm profile, the thinnest adhesive layer X and the thickest layer is the height of the profile plus the thinnest 
Appellant argues that the Office Action does not provide support for their assertion that UV-curing of the ink-jet applied layer would result in the cooling of the layer to within 10⁰F of the initial temperature of the surface of the substrate. 
Examiner has withdrawn the 103 rejection of claim 21.
Appellant argues that the cited references do not disclose the adhesive coating is applied onto the surface of the polymer body, as required in claim 22.  Hofmann does not disclose spraying of a resin onto a polymer body surface.
However, as presented above, Hayashi teaches attaching an adhesive to a resin layer (that is, a polymer body) having a cross-section with an uneven structure (Abstract).  This limitation is addressed in the rejection of claim 17, on which claim 22 depends.
Further, note that while Hoffmann does not disclose all the features of the present claimed invention, Hoffmann is used as an evidence reference, and therefore, it is not necessary for evidence references to contain all the features of the presently claimed invention.  Rather this reference provides evidence that a polymer jetting 3D printer, taught by Johnson, involves applying each layer via inkjet heads (spraying) and curing each layer after it is deposited, and in combination with the primary reference, discloses the presently claimed invention. 



Respectfully submitted,
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                         
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.